Exhibit 10.15

 

THIRD AMENDMENT TO
THE EQUITY RESIDENTIAL PROPERTIES TRUST
ADVANTAGE RETIREMENT SAVINGS PLAN

 

This Amendment to the Equity Residential Properties Trust Advantage Retirement
Savings Plan (the “Plan”) is made as of this 6th day of May, 2003 by Equity
Residential (the “Company”).

 

RECITALS:

 

The Company is the sponsor of the Plan, last amended and restated effective
January 1, 2001.  Pursuant to the powers reserved to the Company under
Section 8.01 of the Plan, the Company hereby adopts this Amendment to the Plan
effective January 1, 2003.  This Amendment shall supersede the provisions of the
Plan to the extent those provisions are inconsistent with the provisions of this
Amendment.

 

AMENDMENT

 

4.04  Employer Matching Contributions.

 

Each Employer shall make Employer Matching Contributions on behalf of each of
the Participants who is eligible to participate in Employer Profit-Sharing
Contributions for the Plan Year (regardless of whether any Employer
Profit-Sharing Contributions are actually made by such Employer).  In addition,
each Employer shall make an Employer Matching Contribution on behalf of each
Participant who transferred from such Employer to a company listed on Schedule A
provided that such Participant remained employed by such company as of his last
scheduled work day of the Plan Year, or terminated such employment because he
incurred a Retirement, died or had a Termination of Employment due to a
Permanent Disability during such Year.  Each Employer shall contribute on behalf
of each such Participant an amount equal to the Participant’s Pre-Tax
Contributions made while the Participant was employed by such Employer to the
extent they do not exceed 2% of the Participant’s Compensation earned while the
Participant was employed by such Employer for the Plan Year.  In addition to the
foregoing, each Employer shall make supplemental matching contributions with
respect to any Participant returning from Qualified Military Service based upon
the supplemental Pre-Tax Contributions the Participant elects to make pursuant
to Section 4.01(h), equal to the amount of Employer Matching Contributions the
Participant would have received had such Pre-Tax Contributions been made during
his period of Qualified Military Service.  Notwithstanding the foregoing,
Employer Matching Contributions shall not be made to the Plan with respect to a
Participant to the extent that such contributions would cause the limitations
set forth in Section 4.08(d) to be exceeded for such Participant with respect to
the year for which such contributions are made.

 

--------------------------------------------------------------------------------


 

This consent may be executed in several counterparts, any one of which shall
constitute an original without reference to the others, and shall be delivered
to the Secretary of the Company to be filed in the corporate records of the
Company.

 

IN WITNESS WHEREOF, the Company has caused this Third Amendment to be executed
by its duly authorized officers on the date first written above.

 

 

 

EQUITY RESIDENTIAL

 

 

 

 

 

 

 

By:

   /s/ Bruce C. Strohm

 

 

Bruce C. Strohm

 

Title:

EVP

 

 

 

 

 

 

 

By:

   /s/ Bruce W. Duncan

 

 

Bruce W. Duncan

 

Title:

CEO/President

 

 

 

Attest:

 

 

 

 

 

/s/ Yasmina Duwe

 

 

 

Assist. Secretary

 

 

 

2

--------------------------------------------------------------------------------